Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner recognizes that all original objections, 112(f) invocations, 112(b) rejections, and provisional nonstatutory double patenting rejections previously stated for the original Abstract and claims are overcome by the amendments and Terminal Disclaimer made by the Applicant. 

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
In regards to claim 1, the closest prior art on record is over Izumi (JP 2016088128; 
already of record in the IDS; citations based on translation from the IDS) in view of Hokoi et al. (US 2014/0288743, hereinafter Hokoi; already of record in the IDS).	
Izumi in view of Hokoi teaches:

A control device for a hybrid vehicle (Izumi: Paragraph [0011]), the hybrid vehicle comprising:
an internal combustion engine (Izumi: Paragraph [0024]);
a rechargeable battery (Izumi: Paragraph [0011]); and
a rotary electric machine driven by electric power of the rechargeable battery (Izumi: Paragraphs [0022]-[0023]), wherein the control device comprises an electronic control unit configured to:
prepare a driving plan dividing a driving route into a plurality of driving sections and setting whether to drive over each driving section (Hokoi: Fig. 3 Element S100; Paragraphs [0041]-[0042]) by either a driving mode of an electric vehicle (EV) mode controlling an output of the rotary electric machine based on a driving load to operate the hybrid vehicle or a charge sustaining (CS) mode controlling an output of the internal combustion engine and the output of the rotary electric machine based on a state of charge of the rechargeable battery and the driving load to operate the hybrid vehicle (Izumi: Paragraphs [0036]-[0039], i.e. the CD mode is a mode where EV travel is preferentially performed, i.e. EV mode);
switch the driving mode in accordance with the driving plan (Hokoi: Paragraphs [0005]-
[0006]); and
perform catalyst temperature raising control making a temperature of an exhaust purification catalyst of the internal combustion engine rise (Izumi: Paragraphs [0040]-[0042]),
…

	However, Izumi in view of Hokoi does not teach:
…
wherein the electronic control unit is configured to perform the catalyst temperature raising control while driving in the EV mode on an EV section of the driving route when driving over the driving route in accordance the driving plan, 
when, while driving on the EV section: 
(i) the temperature of the exhaust purification catalyst is less than a predetermined temperature raising reference temperature that is higher than an activation temperature at which an exhaust purification function of the exhaust purification catalyst is activated, 
(ii) the exhaust purification catalyst was previously heated while driving on the driving route, and 
(iii) there is a CS section to be driven on while in the CS mode in a remaining driving  section of the driving route after the EV section.

	Regarding claims 2-6, the claims are dependent on allowable claim 1 and are therefore deemed allowable.

The Examiner further notes that the arguments from the Remarks of 4/15/2022 concerning the 103 rejections of claim 1 have been considered and are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                    

/SZE-HON KONG/Primary Examiner, Art Unit 3661